STATE OF WEST VIRGINIA

                                                                                   FILED
                          SUPREME COURT OF APPEALS                             November 22, 2013
                                                                            RORY L. PERRY II, CLERK
                                                                          SUPREME COURT OF APPEALS
PAULA M. POTTER,                                                              OF WEST VIRGINIA

Claimant Below, Petitioner

vs.)   No. 12-0308	 (BOR Appeal No. 2046169)
                   (Claim No. 2011001597)

OWNERS SOLUTION, INC. / ELF T& L LEASING, INC.,
Employer Below, Respondent


                             MEMORANDUM DECISION
        Petitioner Paula M. Potter, by Cathy Greiner, her attorney, appeals the decision of the
West Virginia Workers’ Compensation Board of Review. Owners Solution, Inc., by Alyssa
Sloan, its attorney, filed a timely response.

       This appeal arises from the Board of Review’s Final Order dated February 22, 2012, in
which the Board affirmed a June 29, 2011, Order of the Workers’ Compensation Office of
Judges. In its Order, the Office of Judges affirmed the claims administrator’s February 25, 2011,
decision denying Ms. Potter’s request for authorization of steroid trigger point injections and
Botox injections. The Court has carefully reviewed the records, written arguments, and
appendices contained in the briefs, and the case is mature for consideration.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision is appropriate under Rule 21 of the Rules of Appellate
Procedure.

        Ms. Potter was injured on March 1, 2010, while lifting tarps. On July 2, 2010, the claim
was held compensable for sprain/strain of the neck and thoracic region. Ms. Potter’s treating
physician, Dr. Osborn, has requested authorization for steroid trigger point injections and Botox
injections to treat pain resulting from the March 1, 2010, injury. On December 22, 2010, Dr.
Young examined Ms. Potter and recommended authorizing the requested steroid trigger point
injections and Botox injections. On December 14, 2010, Dr. Scott performed an independent
medical evaluation and noted that Ms. Potter sustained a prior work-related injury in 2009, which
                                                1
resulted in a cervical spine fusion at C5-6. Dr. Scott then found that the March 1, 2010, injuries
were sprains and strains of the neck and thoracic region superimposed on pre-existing
degenerative changes. Dr. Scott further found that Ms. Potter’s current complaints are secondary
to these pre-existing degenerative changes. Dr. Scott found that Ms. Potter is at maximum
medical improvement with regard to the March 1, 2010, injury and stated that there is no need
for maintenance care with regard to the March 1, 2010, injury. On January 18, 2011, Dr.
Mukkamala performed a records review. He agreed with the conclusions of Dr. Scott and
recommended denying authorization for the requested injections. On February 25, 2011, the
claims administrator denied Ms. Potter’s request for authorization of steroid trigger point
injections and Botox injections.

       In its Order affirming the February 25, 2011, claims administrator’s decision, the Office
of Judges held that steroid trigger point injections and Botox injections are not medically related
or reasonably required for the treatment of the March 1, 2010, injury. Ms. Potter disputes this
finding and asserts that the evidence of record demonstrates that the requested injections are
necessary for the treatment of the March 1, 2010, injury.

       The Office of Judges found that there is no persuasive evidence linking the need for the
requested injections to the March 1, 2010, injury. The Office of Judges further found that the
evidence of record demonstrates that Ms. Potter’s need for the requested injections arises from
pre-existing degenerative conditions, as opposed to the March 1, 2010, injury. The Board of
Review reached the same reasoned conclusions in its decision of February 22, 2012. We agree
with the reasoning and conclusions of the Board of Review.

        For the foregoing reasons, we find that the decision of the Board of Review is not in clear
violation of any constitutional or statutory provision, nor is it clearly the result of erroneous
conclusions of law, nor is it based upon a material misstatement or mischaracterization of the
evidentiary record. Therefore, the decision of the Board of Review is affirmed.

                                                                                        Affirmed.

ISSUED: November 22, 2013

CONCURRED IN BY:
Chief Justice Brent D. Benjamin
Justice Robin J. Davis
Justice Margaret L. Workman
Justice Menis E. Ketchum
Justice Allen H. Loughry II




                                                2